Exhibit 10.2
consultingagreemen_image1a01.gif [consultingagreemen_image1a01.gif]


13131 Dairy Ashford, Suite 600
Sugar Land, Texas 77478


September 18, 2017


Ted W. Owen
c/o Team, Inc.
13131 Dairy Ashford, Suite 600
Sugar Land, Texas 77478




LETTER AGREEMENT FOR CONSULTING SERVICES


Dear Ted:


This letter agreement for consulting services (“Consulting Agreement”) shall set
forth the terms of our understanding in connection with the consulting services
to be provided by you to Team, Inc. (the “Company”). This Agreement shall be
binding on any successor to the Company, including in the event of a Change of
Control. The Company values Employee’s availability for consulting services
because of his unique knowledge, gained from his work as Chief Executive
Officer, of the Company, its operations, and its business. In light of
Employee’s unique knowledge, the Company derives value commensurate with the
fees provided in this Agreement from Employee’s availability to provide
consulting services, regardless of whether the Company actually requests
Employee’s consulting services at any particular time.


Capitalized terms used in this Consulting Agreement that are not defined in this
Consulting Agreement shall have the meanings ascribed to them in the
Confidential Severance Agreement and Release, of even date herewith, between you
and the Company.


1.Term. You shall render the Consulting Services (as defined below) to the
Company, on the terms and conditions set forth in this Consulting Agreement,
during the period beginning on January 1, 2018 and ending on June 30, 2018 (the
“Term”); provided, that the Term, and this Consulting Agreement, shall terminate
prior to June 30, 2018 (a) upon your death or physical or mental incapacity; (b)
at the election of the Company, upon your breach of your obligations under this
Consulting Agreement; (c) at your election, by reason of the Company’s breach of
the Company’s obligations under this Consulting Agreement; (d) by mutual consent
of both parties; or (e) by you or the Company by the giving of 14 days’ prior
written notice to the other Party.


2.Consulting Services. You agree that during the Term you shall assist with the
transition of your duties as Chief Executive Officer of the Company to your
successor as reasonably requested by the Company and, as reasonably requested by
the Company you shall generally assist with the transition of the business
operations of the Company (together, the “Consulting Services”). During the
Term, you will be reasonably available for the




--------------------------------------------------------------------------------




purpose of rendering (and to the extent requested shall provide), for up to
forty (40) hours per week, the Consulting Services pursuant to this Consulting
Agreement. You agree to provide the Consulting Services at the Company’s
headquarters in Sugar Land, Texas and you further agree to reasonable travel, at
the Company’s expense, in furtherance of the Consulting Services.


3.Fees. The Company shall pay you at the rate of $50,000 per month during the
Term, in monthly installments, payable on the first business day of each month
during the Term. In addition, you will be entitled to reimbursement for all
reasonable, documented expenses associated with your services requested by the
Company under this Consulting Agreement. In the event that the Consulting
Agreement terminates pursuant to Section 1(a) or is terminated by the Company
pursuant to Section 1(e) prior to June 30, 2018, the Company will continue to
pay the monthly fee through June 30, 2018. Except as provided in the immediately
preceding sentence, the Company will have no obligation to pay the consulting
fee following any other termination of this Consulting Agreement and the
Consulting Services.


4.Independent Contractor. You understand that your relationship with the Company
shall be that of an independent contractor and you shall not be considered an
employee of the Company for tax purposes or for any other purposes whatsoever.
You specifically understand and agree that you will not be entitled to, nor be
eligible to participate in, any benefits or privileges offered or given by the
Company or any of its affiliates to their respective employees as a result of
the relationship established by this Consulting Agreement. You agree that during
the term of this Consulting Agreement you will not be an agent of the Company or
any of its affiliates, and that you will have no authority, implied or actual,
to act on behalf of the Company or any of its affiliates or to enter into any
agreement that would bind either the Company or any of its affiliates.


5.Federal, State, and Local Taxes. Federal, state, and local income tax and
payroll tax of any kind shall not be withheld or paid by the Company on your
behalf. You understand that you are responsible to pay income taxes according to
law. If you are not a corporation, you further understand that you may be liable
for self-employment (social security) tax to be paid by you according to law.


6.No Conflict. During the term of this Consulting Agreement, you agree that you
will not engage in any activity which shall be in direct or indirect conflict
with the services provided to the Company, without the prior written consent of
the Company.


7.Non-Assignability. You may not assign this Consulting Agreement without the
prior written permission of the Company. Any attempt to assign any rights,
duties, or obligations that arise under this Consulting Agreement without such
permission shall be void.


8.Complete Agreement. This Consulting Agreement shall be governed by the laws of
the State of Texas and constitutes the entire agreement between the Company and
you with respect to the services to be performed hereunder. This Consulting
Agreement


2



--------------------------------------------------------------------------------




supersedes all prior writings and representations with respect to the Consulting
Services and may be modified or rescinded only by a writing signed by both
parties or their authorized agents.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


3



--------------------------------------------------------------------------------




If this letter correctly sets forth your understanding of your consulting
relationship with the Company, please indicate your approval and acceptance
below and return one copy of this letter to me.


 
 
 
Very truly yours,
 
 
 
 
 
 
 
TEAM, INC.
 
 
 
 
 
 
 
 
By:
/s/ André C. Bouchard
 
 
 
 
 
 
 
 
Title:
EVP, Chief Legal Officer
 
 
 
 
 
Accepted and Agreed to this
17th day of September, 2017.
 
 
 
 
 
By:
/s/ Ted W. Owen
 
 
 
 
Ted W. Owen
 
 
 
 
 
 
 
 
Social Security/Federal Tax ID No.:
XXX-XX-XXXX
 









4

